Title: To James Madison from James Leander Cathcart, 27 March 1804 (Abstract)
From: Cathcart, James Leander
To: Madison, James


27 March 1804, Leghorn. No. 6. Encloses copies of letters from Preble and Mathieu and his replies. “I shall depart for Naples to join the Come: in the morning & will remain with the Squadron as long as he may think it necessary; In a former communication I observ’d that I did not conceive it good policy to send the Consul general to Tunis & Tripoli even if practicable which is doubtful it being contrary to establish’d custom at Algiers, & displeasing to the other Bashaws, besides Algiers in particular ought never to be left without a person capable of watching over our interests as that Regency can send a greater force to sea than our whole force in the mediterranean & by declaring war against us abruptly according to their custom they would have it in their power to capture our whole Squadron as the [sic] necessarily must be divided in order to give greater protection to our trade, the very judicious arrangements made by Comodore Preble seems to give perfect security to our commerce; & the destruction of the Philadelphia will be of infinite service to us in negotiating with Tripoli & prove to the other States that we are not always inactive, too much praise cannot be given to Captn. Decatur his Officers & men.” Anxiously awaits answers to the dispatches he sent in the Adams with Morris, “especially to No: 12 which contain’d our transactions at Tunis, & the Bashaw’s answer to the President’s letters.” Adds in a postscript: “My duty compels me to inform you that the house of Degen Purviance & Co: of this City is by no means calculated to promote the Credit or interest of the United States.”
 

   
   RC, two copies, and enclosures (DNA: RG 59, CD, Tripoli, vol. 2); FC (NN: Cathcart Papers). First RC 2 pp.; docketed by Wagner as received 9 June. For enclosures, see n. 1.



   
   The enclosures (6 pp.) are copies of Preble to Cathcart, 19 Feb. 1804 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:437–38), thanking Cathcart for his efforts on behalf of the U.S. prisoners at Tripoli, informing Cathcart of his application to the Neapolitan government for gunboats, stating the location of U.S. naval vessels, describing his own plans for supplying the prisoners, reporting the destruction of the Philadelphia and the capture of a Maltese brig carrying naval goods to Tripoli, and asking Cathcart to join him aboard the Constitution for the summer campaign against Tripoli; Cathcart to Preble, 26 Mar. 1804, stating that he planned to join Preble at Naples on or before 10 Apr. and adding that Mathieu would transmit the response from the Neapolitan court; John Mathieu to Cathcart, 20 Mar. 1804, reporting that he had transmitted Cathcart’s earlier letters to Preble and to John Acton, that Acton had promised to recommend the matter of the gunboats to the king, and that as soon as he had Acton’s report and the king’s decision on the matter he would notify Preble; and Cathcart to Mathieu, 26 Mar. 1804, stating that he was coming to Naples to meet Preble, who planned to arrive on 30 Mar., and asking Mathieu to give Preble a copy of Cathcart’s earlier letter to Acton. For the correspondence regarding gunboats, see Cathcart to JM, 6 Mar. 1804, n. 1.



   
   See Cathcart to JM, 6 Jan. 1804.



   
   Cathcart to JM, 9 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:391–98).


